Exhibit 4(b) FPL GROUP CAPITAL INC FPL GROUP, INC. OFFICER’S CERTIFICATE Creating the Series F Junior Subordinated Debentures due 2069 Kathy A. Beilhart, an Assistant Treasurer of FPL Group Capital Inc (the “Company”), and Kathy Beilhart, an Assistant Treasurer of FPL Group, Inc. (the “Guarantor”), pursuant to the authority granted in the accompanying Board Resolutions (all capitalized terms used herein which are not defined herein or in Exhibit A hereto, but are defined in the Indenture referred to below, shall have the meanings specified in the Indenture), and Sections 201 and 301 of the Indenture, do hereby certify to The Bank of New York Mellon (formerly known as The Bank of New York) (the “Trustee”), as Trustee under the Indenture of the Company (For Unsecured Subordinated Debt Securities) dated as of September 1, 2006 (the “Indenture”) that: 1. The securities to be issued under the Indenture shall be designated “Series F Junior Subordinated Debentures due 2069” (the “Debentures of the Sixth Series”) and shall be issued in substantially the form set forth as Exhibit A hereto; 2. The Debentures of the Sixth Series shall be issued by the Company in the initial aggregate principal amount of $375,000,000.Additional Debentures of the Sixth Series, without limitation as to amount, having substantially the same terms as the Outstanding Debentures of the Sixth Series (except for the payment of interest accruing prior to the issue date of the additional Debentures of the Sixth Series or except for the first payment of interest following the issue date of the additional Debentures of the Sixth Series) may also be issued by the Company pursuant to the Indenture without the consent of the existing Holders of the Debentures of the Sixth Series.Any such additional Debentures of the Sixth Series shall be part of the same series as the Outstanding Debentures of the Sixth Series; 3. The Debentures of the Sixth Series shall mature and the principal shall be due and payable together with all accrued and unpaid interest thereon, on March 1, 2069 (the “Stated Maturity”); 4. The Debentures of the Sixth Series will bear interest at the rate of 8.75% per annum, and will bear interest on any overdue principal and (to the extent that payment of such interest is enforceable under applicable law) on any overdue installment of interest, at a rate equal to the interest rate borne by the Debentures of the Sixth Series (“Additional Interest”), compounded quarterly, payable (subject to the provisions contained in paragraph 11 below) quarterly in arrears on the 1st day of March, June, September and December of each year (each, an “Interest Payment Date”), commencing on June 1, 2009 to the Persons in whose names the Debentures of the Sixth Series are registered, subject to certain exceptions, at the close of business on the Regular Record Date next preceding such Interest Payment Date; The amount of interest payable for any quarterly period will be computed on the basis of a 360-day year of twelve 30-day months (and for any period shorter than a full quarterly period, on the basis of the actual number of days elapsed during such period using 30-day calendar months).If an Interest Payment Date, Redemption Date or the Stated Maturity of the Debentures of the Sixth Series falls on a day that is not a Business Day, the payment of interest and principal will be made on the next succeeding Business Day, and no interest on such payment will accrue for the period from and after the Interest Payment Date, Redemption Date or the Stated Maturity, as applicable; 5. Registration and registration of transfers and exchanges in respect of the Debentures of the Sixth Series may be effected at the office or agency of the Company in The City of New York, New York.Notices and demands to or upon the Company in respect of the Debentures of the Sixth Series may be served at the office or agency of the Company in The City of New York, New York.The Corporate Trust Office of the Trustee will initially be the agency of the Company for such payment, registration and registration of transfers and exchanges and service of notices and demands and the Company hereby appoints the Trustee as its agent for all such purposes; provided, however, that the Company reserves the right to change, by one or more Officer’s Certificates, any such office or agency and such agent.The Trustee will initially be the Security Registrar and the Paying Agent for the Debentures of the Sixth Series; 6. So long as Debentures of the Sixth Series are held by a securities depository in book-entry form, the Regular Record Date for the interest payable on any given Interest Payment Date with respect to the Debentures of the Sixth Series shall be the close of business on the Business Day immediately preceding such Interest Payment Date, provided that if any of the Debentures of the Sixth Series are not held by a securities depository in book-entry form, the Regular Record Date will be the close of business on the 15th calendar day next preceding such Interest Payment Date; 7. The Debentures of the Sixth Series will be redeemable at the option of the Company before March 1, 2014, at any time in whole and from time to time in part, upon not less than 30 nor more than 60 days’ notice given as provided in the Indenture, at a Redemption Price described in the form of the Debentures of the Sixth Series set forth as Exhibit A hereto; On or after March 1, 2014, the Debentures of the Sixth Series will be redeemable at the option of the Company, at any time in whole and from time to time in part, upon not less than 30 nor more than 60 days’ notice given as provided in the Indenture, at a Redemption Price equal to 100% of the principal amount thereof plus accrued and unpaid interest thereon, including Additional Interest, if any, to the Redemption Date; 8. If before March 1, 2014 a Tax Event (as defined in the form of the Debentures of the Sixth Series set forth as Exhibit A hereto) shall occur and be continuing, the Company shall have the right to redeem the Debentures of the Sixth Series, in whole but not in part, at any time within 90 days following the occurrence of the Tax Event, upon not less than 30 nor more than 60 days’ notice given as provided in the Indenture, at a Redemption Price equal to 100% of the principal amount thereof plus accrued and unpaid interest thereon, including Additional Interest, if any, to the Redemption Date; 9. If before March 1, 2014 a Rating Agency Event (as defined in the form of the Debentures of the Sixth Series set forth as Exhibit A hereto) shall occur and be continuing, the Company shall have the right to redeem the Debentures of the Sixth Series, at any time in whole and from time to time in part, upon not less than 30 nor more than 60 days’ notice given as provided in the Indenture, at a Redemption Price described in the form of the Debentures of the Sixth Series set forth as Exhibit A hereto; 10. So long as any Debentures of the Sixth Series are Outstanding, the failure of the Company to pay interest, including Additional Interest, if any, on any Debentures of the Sixth Series within 30 days after the same becomes due and payable (whether or not payment is prohibited by the subordination provisions of Article Fourteen and Article Fifteen of the Indenture) shall constitute an Event of Default; provided, however, that a valid deferral of the interest payments by the Company as contemplated in Section 312 of the Indenture and paragraph 11 of this Certificate shall not constitute a failure to pay interest for this purpose; 11. Pursuant to Section 312 of the Indenture, so long as no Event of Default under the Indenture has occurred and is continuing with respect to the Securities of any series, the Company shall have the right, at any time and from time to time during the term of the Debentures of the Sixth Series, to defer the payment of interest for a period not exceeding 10 consecutive years (each period, commencing on the date that the first such payment would otherwise be made, an “Optional Deferral Period”); provided that no Optional Deferral Period shall extend beyond the Stated Maturity or end on a day other than an Interest Payment Date.During the Optional Deferral Period, interest (calculated for each Interest Period in the manner provided for in Exhibit A hereto, as if the interest payment had not been so deferred) will be compounded quarterly.Any deferred interest on the Debentures of the Sixth Series will accrue Additional Interest at a rate equal to the interest rate borne by the Debentures of the Sixth Series, to the extent permitted by applicable law.At the end of the Optional Deferral Period, which shall be an Interest Payment Date, the Company shall pay all interest accrued and unpaid thereon, including Additional Interest accrued on the deferred interest, to the Person in whose name the Debentures of the Sixth Series are registered at the close of business on the Regular Record Date for the Interest Payment Date on which such Optional Deferral Period ended; provided that any such accrued and unpaid interest payable at the Stated Maturity or any Redemption Date will be paid to the Person to whom principal is payable.With respect to the Debentures of the Sixth Series, the term “Interest Period” shall mean each period from, and including, an Interest Payment Date to, but excluding, the next succeeding Interest Payment Date, except that the first Interest Period shall commence on the date of original issuance.However, during any such Optional Deferral Period, neither the Guarantor nor the Company will, and each will cause their majority-owned subsidiaries not to: (A)declare or pay any dividend or distribution on the Guarantor’s or the Company’s capital stock, (B)redeem, purchase, acquire or make a liquidation payment with respect to any of the Guarantor’s or the Company’s capital stock, (C)pay any principal, interest or premium on, or repay, repurchase or redeem any of the Guarantor’s or the Company’s debt securities that are equal in right of payment with, or junior to, the Debentures of the Sixth Series or the Guarantee (as the case may be), or (D)make any payments with respect to any Guarantor or Company guarantee of debt securities if such guarantee is equal or junior in right of payment to the Debentures of the Sixth Series or the Guarantee (as the case may be). Subject to the reservation of right to amend clause (f) below, as described in paragraph 17 hereof, the foregoing provisions shall not prevent or restrict the Guarantor or the Company from making: (a)purchases, redemptions or other acquisitions of its capital stock in connection with any employment contract, benefit plan or other similar arrangement with or for the benefit of employees, officers, directors or agents or a stock purchase or dividend reinvestment plan, or the satisfaction of its obligations pursuant to any contract or security outstanding on the date that the payment of interest is deferred requiring it to purchase, redeem or acquire its capital stock; (b)any payment, repayment, redemption, purchase, acquisition or declaration of dividend described in clauses (A) and (B) above as a result of a reclassification of its capital stock, or the exchange or conversion of all or a portion of one class or series of its capital stock for another class or series of its capital stock; (c)the purchase of fractional interests in shares of its capital stock pursuant to the conversion or exchange provisions of its capital stock or the security being converted or exchanged, or in connection with the settlement of stock purchase contracts; (d)dividends or distributions paid or made in its capital stock (or rights to acquire its capital stock), or repurchases, redemptions or acquisitions of capital stock in connection with the issuance or exchange of capital stock (or of securities convertible into or exchangeable for shares of its capital stock) and distributions in connection with the settlement of stock purchase contracts; (e)redemptions, exchanges or repurchases of, or with respect to, any rights outstanding under a shareholder rights plan or the declaration or payment thereunder of a dividend or distribution of or with respect to rights in the future; (f)payments under any preferred trust securities guarantee or guarantee of subordinated debentures executed and delivered by the Guarantor concurrently with the issuance by a trust of any preferred trust securities, so long as the amount of payments made on any preferred trust securities or subordinated debentures (as the case may be) is paid on all preferred trust securities or subordinated debentures (as the case may be) then outstanding on a pro rata basis in proportion to the full distributions to which each series of preferred trust securities or subordinated debentures (as the case may be) is then entitled if paid in full; (g)payments under any guarantee of junior subordinated debentures, which guarantee is executed and delivered by the Guarantor (including a Guarantee under the Indenture), so long as the amount of payments made on any junior subordinated debentures is paid on all junior subordinated debentures then outstanding on a pro rata basis in proportion to the full payment to which each series of junior subordinated debentures is then entitled if paid in full; (h)dividends or distributions by the Company on its capital stock to the extent owned by the Guarantor; or (i)redemptions, purchases, acquisitions or liquidation payments by the Company with respect to its capital stock to the extent owned by the Guarantor. Prior to the termination of any such Optional Deferral Period, the Company may further defer the payment of interest, provided that such Optional Deferral Period together with all such previous and further deferrals of interest payments shall not exceed 10 consecutive years at any one time or extend beyond the Stated Maturity of the Debentures of the Sixth Series.Upon the termination of any such Optional Deferral Period and the payment of all amounts then due, including interest on deferred interest payments, the Company may elect to begin a new Optional Deferral Period, subject to the above requirements.No interest shall be due and payable during an Optional Deferral Period, except at the end thereof.The Company will give the Trustee notice of its election of an Optional Deferral Period at least 10 days and not more than 60 days before the applicable Interest Payment Date.The Trustee will promptly forward notice of such election to each Holder of record of the Debentures of the Sixth Series; 12. The Debentures of the Sixth Series will be initially issued in global form registered in the name of Cede & Co. (as nominee for The Depository Trust Company).The Debentures of the Sixth Series in global form shall bear the depository legend in substantially the form set forth as ExhibitA hereto.The Debentures of the Sixth Series in global form will contain restrictions on transfer, substantially as described in the form set forth as Exhibit A hereto; 13. No service charge shall be made for the registration of transfer or exchange of the Debentures of the Sixth Series; provided, however, that the Company may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with the exchange or transfer; 14. If the Company shall make any deposit of money and/or Eligible Obligations with respect to any Debentures of the Sixth Series, or any portion of the principal amount thereof, as contemplated by Section 701 of the Indenture, the Company shall not deliver an Officer’s Certificate described in clause (z) in the first paragraph of said Section 701 unless the Company shall also deliver to the Trustee, together with such Officer’s Certificate, either: (A)an instrument wherein the Company, notwithstanding the satisfaction and discharge of its indebtedness in respect of the Debentures of the Sixth Series, shall assume the obligation (which shall be absolute and unconditional) to irrevocably deposit with the Trustee or Paying Agent such additional sums of money, if any, or additional Eligible Obligations (meeting the requirements of Section 701), if any, or any combination thereof, at such time or times, as shall be necessary, together with the money and/or Eligible Obligations theretofore so deposited, to pay when due the principal of and premium, if any, and interest due and to become due on such Debentures of the Sixth Series or portions thereof, all in accordance with and subject to the provisions of said Section 701; provided, however, that such instrument may state that the obligation of the Company to make additional deposits as aforesaid shall be subject to the delivery to the Company by the Trustee of a notice asserting the deficiency accompanied by an opinion of an independent public accountant of nationally recognized standing, selected by the Trustee, showing the calculation thereof; or (B)an Opinion of Counsel to the effect that, as a result of (i) the receipt by the Company from, or the publication by, the Internal Revenue Service of a ruling or (ii) a change in law occurring after the date of this certificate, the Holders of such Debentures of the Sixth Series, or portions of the principal amount thereof, will not recognize income, gain or loss for United States federal income tax purposes as a result of the satisfaction and discharge of the Company’s indebtedness in respect thereof and will be subject to United States federal income tax on the same amounts, at the same times and in the same manner as if such satisfaction and discharge had not been effected; 15. The Company reserves the right to require legends on Debentures of the Sixth Series as it may determine are necessary to ensure compliance with the securities laws of the United States and the states therein and any other applicable laws; 16. The Company has previously reserved the right, without any consent, vote or other action by Holders of the Debentures of the Sixth Series, or of any other series of Securities issued after October 1, 2006, to amend the Indenture as follows: To amend clause (6) of the second paragraph of Section 608 of the Indenture to read as follows: “(6) payments under any preferred trust securities, subordinated debentures or junior subordinated debentures, or any guarantee thereof, executed and delivered by the Guarantor, the Company or any of their majority-owned subsidiaries, in each case that rank equal in right of payment to the series of Securities with respect to which the Company has elected to defer the payment of interest, or the related guarantee (as the case may be), so long as the amount of payments made on account of such securities or guarantees is paid on all such securities and guarantees then outstanding on a pro rata basis in proportion to the full payment to which each series of such securities and guarantees is then entitled if paid in full;” 17. The Company reserves the right, without any consent, vote or other action by Holders of the Debentures of the Sixth Series, or of any other series of Securities issued after October 1, 2006, to amend this Officer’s Certificate as follows: To amend clause (f) of paragraph 11 of this Officer’s Certificate and clause (f) of the corresponding paragraph in the form of the Debentures of the Sixth Series set forth as Exhibit A hereto to read as follows: “(f) payments under any preferred trust securities, subordinated debentures or junior subordinated debentures, or any guarantee thereof, executed and delivered by the Guarantor, the Company or any of their majority-owned subsidiaries, in each case that rank equal in right of payment to the Debentures of the Sixth Series or the related guarantee (as the case may be), so long as the amount of payments made on account of such securities or guarantees is paid on all such securities and guarantees then outstanding on a pro rata basis in proportion to the full payment to which each series of such securities and guarantees is then entitled if paid in full;” 18. Notwithstanding the provisions of Section 802 of the Indenture, the principal of and accrued interest on the Debentures of the Sixth Series shall not be declared immediately due and payable by reason of the occurrence and continuation of an Event of Default specified in Section 801(c) of the Indenture applicable to the Debentures of the Sixth Series, and any notice of declaration of acceleration based on such Event of Default shall be null and void with respect to the Debentures of the Sixth Series.The Debentures of the Sixth Series will not be considered Outstanding for the purpose of determining whether the required vote described in Section 802 of the Indenture has been obtained for the declaration of acceleration by reason of the occurrence and continuation of an Event of Default specified in Section 801(c) of the Indenture applicable to the Debentures of the Sixth Series. 19. Each of the Company and the Guarantor agrees, and by acceptance of the Debentures of the Sixth Series, each Holder will be deemed to have agreed, to treat the Debentures of the Sixth Series as indebtedness for United States federal tax purposes. 20. The Debentures of the Sixth Series shall have such other terms and provisions as are provided in the form set forth as Exhibit A hereto; 21. The undersigned has read all of the covenants and conditions contained in the Indenture relating to the issuance of the Debentures of the Sixth Series and the definitions in the Indenture relating thereto and in respect of which this certificate is made; 22. The statements contained in this certificate are based upon the familiarity of the undersigned with the Indenture, the documents accompanying this certificate, and upon discussions by the undersigned with officers and employees of the Company familiar with the matters set forth herein; 23. In the opinion of the undersigned, he or she has made such examination or investigation as is necessary to enable him or her to express an informed opinion as to whether or not such covenants and conditions have been complied with; and 24. In the opinion of the undersigned, such conditions and covenants and conditions precedent, if any (including any covenants compliance with which constitutes a condition precedent), to the authentication and delivery of the Debentures of the Sixth Series requested in the accompanying Company Order No. 6 and Guarantor Order No. 6, have been complied with. IN WITNESS WHEREOF, I have executed this Officer’s Certificate on behalf of the Company this19th day of March, 2009 in New York, New York. /s/ Kathy A. Beilhart Kathy A. Beilhart Assistant Treasurer, FPL Group Capital Inc IN WITNESS WHEREOF, I have executed this Officer’s Certificate on behalf of the Guarantor this19th day of March, 2009 in New York, New York. /s/ Kathy A. Beilhart Kathy A. Beilhart Assistant Treasurer, FPL Group, Inc. Exhibit A [Unless this certificate is presented by an authorized representative of The Depository Trust Company, a New York corporation (“DTC”), to FPL Group Capital Inc or its agent for registration of transfer, exchange, or payment, and any certificate issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an authorized representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest herein.] No. CUSIP No. [FORM OF FACE OF JUNIOR SUBORDINATED DEBENTURE] FPL GROUP CAPITAL INC SERIES F JUNIOR SUBORDINATED DEBENTURES DUE 2069 FPL GROUP CAPITAL INC, a corporation duly organized and existing under the laws of the State of Florida (herein referred to as the “Company”, which term includes any successor Person under the Indenture), for value received, hereby promises to pay to, or registered assigns, the principal sum of Dollars on March 1, 2069 (the “Stated Maturity”).The Company further promises to pay to the registered Holder of this Security (a) interest on said principal sum (subject to deferral as set forth herein) at the rate of 8.75% per annum, in like coin or currency, quarterly in arrears on the 1st day of March, June, September and
